Dissenting Opinion by
Mb. Justice Robebts :
I am compelled to dissent, for I am unable to accept the majority’s interpretation of Section 16 (i) of the Schedule to Article V. In my view, the words “. . . for a term of five years or at the pleasure of the Governor” define a term of service. Thus, the administrative appointment to President Judge of the Philadelphia Traffic Court is at the pleasure of the Governor, but in no event shall the appointee serve beyond a five-year period.
The instant case is distinguishable from Naef v. Allentown, 424 Pa. 597, 227 A. 2d 888 (1967) and Schluraff v. Rzymek, 417 Pa. 144, 208 A. 2d 239 (1965), where I dissented from the majority’s approval of the removal of city solicitors in one instance and a member *11of the Erie County Board for the Assessment and Revision of Taxes in the other. In those decisions a public official was being entirely removed from office when he had been specifically appointed for a fixed term merely because the terms were not staggered.
On the other hand, in the case now before us, the Governor is not attempting the removal of Judge Walsh from his judicial office but merely seeks to reassign the administrative position of President Judge. The case is thus closely analagous to our decision in Daly v. Hemphill, 411 Pa. 263, 191 A. 2d 835 (1963), where, in speaking of the Governor’s power to appoint a Chief Magistrate for the Magistrate’s Court of Philadelphia, this Court said: “Should the Governor choose to remove a Chief Magistrate, the latter no longer serves in the capacity of Chief Magistrate, but he does retain his judicial position undisturbed until the expiration of his elected term. . . . [T]he duties of the Chief Magistrate, beyond those performed as magistrate, are purely administrative and executive responsibilities dealing with the non-judicial functions of the magistrates’ courts, and are not part of the judicial power.” Id. at 268, 191 A. 2d at 839.
Accordingly, I dissent.
Mr. Justice Pomeroy joins in this dissent.